Case 15-01303   Doc 6   Filed 12/19/18   Entered 12/19/18 16:30:32   Desc Main
                           Document      Page 1 of 5
Case 15-01303   Doc 6   Filed 12/19/18   Entered 12/19/18 16:30:32   Desc Main
                           Document      Page 2 of 5
Case 15-01303   Doc 6   Filed 12/19/18   Entered 12/19/18 16:30:32   Desc Main
                           Document      Page 3 of 5
Case 15-01303   Doc 6   Filed 12/19/18   Entered 12/19/18 16:30:32   Desc Main
                           Document      Page 4 of 5
Case 15-01303   Doc 6   Filed 12/19/18   Entered 12/19/18 16:30:32   Desc Main
                           Document      Page 5 of 5
